Marion Slade Townsend v. Commissioner. Kavanaugh R. Townsend v. Commissioner. Jerry Slade Townsend v. Commissioner.Townsend v. CommissionerDocket Nos. 42647, 43239, 43255.United States Tax Court1954 Tax Ct. Memo LEXIS 325; 13 T.C.M. (CCH) 31; T.C.M. (RIA) 54026; January 20, 1954*325  Marion Slade Townsend, Dahlonega, Ga., pro se.  Newman A. Townsend, Jr., Esq., and George W. Calvert, Esq., for the respondent.  VAN FOSSAN Memorandum Opinion VAN FOSSAN, Judge: Respondent determined deficiencies and penalties in income tax for the years 1941 and 1942, and income and victory tax for the year 1943, as follows: DocketFraudOtherNumberNameYearDeficiencyPenaltyPenalties42647Marion Slade Townsend1941$ 60.50$ 30.25$ 15.1319421,418.89709.45354.7219437,842.883,921.441,960.7243239Kavanaugh R. Townsend194133.138.2819433,177.59941.3343255Jerry Slade Townsend194172.8518.2119433,709.561,197.32The sole question presented at the hearing related to alleged depletion sustained on certain bauxite properties in Arkansas owned at one time by the Townsend family. The respondent conceded that there are no fraud penalties due in the case of Marion Slade Townsend, Docket No. 42647, and offered no proof on that issue. The burden of proof on all other matters in issue rested on petitioners. On the record made, we have no alternative to holding*326  that petitioners must fail for failure of proof of error. Practically none of the facts requisite to establishing the claimed allowances for depletion were proven. Decisions on all matters in issue must go to respondent. Decisions will be entered for the respondent, excepting only as to the fraud penalties in Docket No. 42647.  [Pursuant to an order of the Tax Court dated February 24, 1954, signed by Judge Van Fossan, permission was granted to the respondent to amend his answer so as to claim an increased deficiency for the taxable year 1943, and the Memorandum Opinion was amended to provide for recomputation under Rule 50.